AMENDMENT to PURCHASE AGREEMENT dated 23rd September, 2010 Seller: Zarlink Semiconductor AB, corporate identification number 556027-1222, with the address Box P.O. Box 520, ärfälla, Sweden (hereinafter the “Seller”) Buyer: Fastighets AB Diamantsliparen, corporate identification number556811-6072, a wholly owned subsidiary of KvalitenaAB, corporate identification number556527-3314, c/o Storholmen FörvaltningAB with the address Strandvägen5A, SE-tockholm, Sweden (hereinafter the “Buyer”) Object: Järfälla Veddesta 2:43 (hereinafter the “Object”) 3. Closing The Buyer shall take possession of the Object on the “Closing Date”, which shall be on the 29th September, 2010, when full payment shall have been made as stated below under article 4 i), ii) and iii). This Amendment to the Purchase Agreement has been executed in two originals, of which the Seller and the Buyer have taken one each. Stockholm, 29th of September 2010Stockholm, 29th of September 2010 Place, datePlace, date ZARLINK SEMICONDUCTOR AB FASTIGHETS AB DIAMANTSLIPAREN /s/ Tor Ygdevik /s/ Knut Pousette signature signature Tor Ygdevik Knut Pusette name in print name in print /s/ Renato Pontello /s/ Thomas Kjessler signature signature Renato Pontello Thomas Kjessler name in print name in print
